Title: To Thomas Jefferson from Gabriel Christie, 10 October 1806
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Baltimore 10th. October 1806
                        
                        The office of Collector of the Customs for the City of Baltimore, having become vacant by the death of Mr
                            Purviance, permitt me Sir to solicit of you the favor of that appointment, the means I now possess of bringing up a large
                            Family, being hardly adeqate to that purpose, the Appointment wd. make me comfortable. Altho. I have little doubt of
                            receiving the Appointment of Govr. of the state by the unanimous voice of the republican Representatives thereof, yet the
                            Salary annexed to that office, is not sufficient without the aid of all my own income to support me in it. I am therefore
                            induced to make the application at the same time assuring you Sir, that if any one more deserving shd. be presented to
                            your viw I beg you will not hesitate to give them the preferance—
                        I am Sir your Obt. Servt.
                        
                            G. Christie
                            
                        
                    